Name: 85/311/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  agricultural policy;  agricultural structures and production
 Date Published: 1985-06-25

 Avis juridique important|31985D031185/311/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC (Only the Greek text is authentic) Official Journal L 165 , 25/06/1985 P. 0020 - 0020*****COMMISSION DECISION of 23 May 1985 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC (Only the Greek text is authentic) (85/311/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 18 (3) thereof, Whereas on 8 March 1985 the Greek Government notified the ministerial Decree of 11 February 1985 laying down for 1985 the fixing of the comparable earned income; Whereas, under Article 18 (3) of Directive 72/159/EEC the Commission has to determine whether, having regard to the ministerial Decree of 11 February 1985, the existing provisions in Greece for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned ministerial Decree of 11 February 1985 is consistent with the aims and requirements of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the ministerial decree of 11 February 1985 the provisions concerning the implementation in Greece of Directive 72/159/EEC continue to satisfy the conditions for a financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1.